DETAILED ACTION
This office action is in response to the amendments filed on 09/01/2022
Claim 11 is cancelled.
Claims 1, 13, 18 have been amended.
Claims 1-10, 12-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/01/2022 regarding the 35 USC 103 rejections have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “Independent claims 1, 13, and 18 have been amended to recite, inter alia, "conducting a financial transaction between the processor and the recipient in order to provide payment for the thank you message from the recipient to the processor." Applicants respectfully submit that none of Erez, Bryar, Wolfe, or Boutcher teach these elements. Indeed, even the addition of US Patent Application Publication 2015/0032724 to Thirugnanasundaram ("Thiru") and US Patent Application Publication No. 2010/0070850 to Yamaji ("Yamaji") fail to disclose, teach, or even suggest these claim recitations. The Office looks to Erez in purported disclosure, citing to Erez's teachings of a recipient sending a gift back to the giver. However, the claims require a financial transaction between the processor and the recipient to pay for the thank you note transaction. This is not taught by the cited references…. There is also not disclosure of a financial transaction to pay for the thank you message” and further argues that Oghittu and White, used for the rejections of claims 3 and 5 respectively, do not cure the deficiencies as well.
In response to [a], examiner disagrees and relies upon Erez to teach this limitation.
Below is part of the previous rejection of a similar limitation in claim 13: 
conducting a financial transaction with the recipient in order to provide payment for the thank you message (Erez: para.0109 “FIG. 11 illustrates an example of the recipient interface 900 embedded in the merchant website 602 in a note page 1102. The note page 1102 can receive inputs from the recipient to denote a thank you note to the buyer for the gift. The recipient can customize the thank you note including responding with a gift transaction of his/her own. The thank you note can include text, video, photo, audio, formatted greeting card, or any combination thereof.” and para.0077-para.0078 shows that “The gift transaction system 200 includes a payment module 242. The payment module 242 is configured to charge fees associated with gift transactions. The payment module 242 can charge a premium fee per package sent from the buyer. The payment module 242 can charge a fee per gift transaction or up-sale transaction from the merchants via the merchant backend interface module 216. The payment module 242 can charge a fee from a payment processor service per gift transaction.” therefore it can clearly be seen that when composing a thank you note to the buyer of the initial gift, the recipient can customize the thank you note with a gift transaction of his/her own, thereby causing a payment transaction for this thank you message that contains a gift.)
It can be seen above that the user performs a gift transaction in response to a gift as part of the thank you note, and it can further be seen that gift transactions have associated charge fees.  In para.0077-78, a financial transaction between the payment module 242, which is performed by the processor of Fig. 15 for example para.0029 “The gift transaction system 102 can be a computer system or an electronic system with computer functionalities as described in FIG. 15. “, or even the payment processor as cited above, and the user is performed.  These sections clearly show a financial transaction for the thank you note being performed between the user and either the payment processor and/or the processor of fig. 15 that performs each embodiment of Erez. Therefore examiner maintains rejection under same combination of references.

[b] “There is no disclosure in the cited art of the use of an envelope, simulated or otherwise.”
In response to [b], the envelope was taught by the Tonnison reference reproduced below:
However Erez-Bryar-Wolfe-Boutcher does not explicitly disclose the transmission including a simulated envelope to hold and contain the thank you message.
Tonnison discloses the transmission including a simulated envelope to hold and contain the message (Tonnison: Fig.5 and associated para.0130, para.0041 “The virtual email system is a unique email system that has the option of presenting an email in a virtual mail view, so that the email is first presented inside a virtual envelope displaying sender and recipient street addresses, e-stamp and e-sticker (e-sticker is optional), and when opened, the email is presented within a letter e-template selected by the sender with unique design and e-sticker (optional).” Tonnison shows in the e-commerce environment, a message can be contained in a virtual envelope as seen in Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe-Boutcher with Tonnison in order to incorporate the transmission including a simulated envelope to hold and contain the message, and apply this technique to that of a thank you message as disclosed in Erez.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of improved personalization of a message in the e-commerce environment (Tonnison: para.0041, para.0130).
It can be seen above that in para.0130 and para.0041, that digital messages can be presented in a virtual envelope.  Therefore examiner maintains rejection in view of Tonnison for this limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erez et al. (hereinafter Erez US 2014/0207659 A1) in view of Bryar et al. (hereinafter Bryar, US 7,831,439 B1) in view of Wolfe et al. (hereinafter Wolfe, US 2014/0258055 A1) further in view of Boutcher et al (hereinafter Boutcher, US 9,294,890 B1) further in view of Tonnison et al. (hereinafter Tonnison, US 2009/0292595 A1).
Regarding Claim 1, Erez discloses one of more non-transitory computer readable storage media, having a computer program stored thereon for thank you message generation that provides remote feedback on a gift which, when executed (Erez: para.0037), instructs at least one processor to perform steps comprising: 
generating a first graphical user interface (GUI) on a display of a recipient computing device of a recipient (Erez: fig.9,10,11 element 900 and para.0033 line 1-3), wherein the first graphical user interface (GUI) displays information related to a gift and a gift message from a giver of the gift (Erez: para.0052, para.0105-para.0107, fig.9:902, through the GUI, the gift can be received and a multimedia message can also be rendered, which are all information related to a gift); 
wherein the gift and gift message are sent by the giver of the gift via a giver computing device using a second graphical user interface (GUI) (Erez: Fig.6:600 para.0099-para.0101, the giver sends the gift and message through a different GUI); 
providing a splash screen displaying an option to generate a thank you message, the splash screen provided to the recipient via the first graphical user interface (GUI) to generate gratitude information to be sent to the giver of the gift (Erez: Fig.11:900,1102, para.0093, para.0109, the recipient is prompted to send a thank you note to the giver.), 
wherein selection of a customized thank you generation button presents a plurality of visual formats on the first graphical user interface (GUI) to be selected (Erez: para.0109, “The recipient can customize the thank you note including responding with a gift transaction of his/her own”, para.0101 “The buyer interface 600 can include templates to customize the gift card section 614”); 
wherein the gift message includes user-generated content (Erez: para.0048 and para.0049 “The gift greeting page/card can be personalized by a buyer, including personalized message, background, multimedia effects, pictures, photographs, animations, video clips, sound bites, or any combination thereof”);
providing, via the first GUI, an option to the recipient to edit the user-generated content and include the user-generated content in a thank you message (Erez: para.0060 “The reminder module 222 can allow the buyer or the recipient to personalize each message sent prior to sending.” shows messages between recipient and sender can be customized and para.0109, fig. 11 the recipient using this window can create a thank you note of his/her own and include various types of information. It is obvious that using this note page 1102, a user can customize the note, such as adding information from message from the sender of the gift, which is of the same type that is allowed by the user to submit);
the thank you message generated using the gratitude information and the selected visual format (Erez: para.0109, “The recipient can customize the thank you note including responding with a gift transaction of his/her own”, para.0101 “The buyer interface 600 can include templates to customize the gift card section 614” para.0048 and para.0049 “The gift greeting page/card can be personalized by a buyer, including personalized message, background, multimedia effects, pictures, photographs, animations, video clips, sound bites, or any combination thereof”)
and transmitting the thank you message to the giver computing device of the giver of the gift and present the thank you message via the selected visual format (Erez: para.0094 the feedback alert includes the message,  Erez: para.0109, “The recipient can customize the thank you note including responding with a gift transaction of his/her own”, para.0101 “The buyer interface 600 can include templates to customize the gift card section 614”);
conducting a financial transaction between the processor and the recipient in order to provide payment for the thank you message from the recipient to the processor (Erez: para.0109 “FIG. 11 illustrates an example of the recipient interface 900 embedded in the merchant website 602 in a note page 1102. The note page 1102 can receive inputs from the recipient to denote a thank you note to the buyer for the gift. The recipient can customize the thank you note including responding with a gift transaction of his/her own. The thank you note can include text, video, photo, audio, formatted greeting card, or any combination thereof.” and para.0077-para.0078 shows that “The gift transaction system 200 includes a payment module 242. The payment module 242 is configured to charge fees associated with gift transactions. The payment module 242 can charge a premium fee per package sent from the buyer. The payment module 242 can charge a fee per gift transaction or up-sale transaction from the merchants via the merchant backend interface module 216. The payment module 242 can charge a fee from a payment processor service per gift transaction.” therefore it can clearly be seen that when composing a thank you note to the buyer of the initial gift, the recipient can customize the thank you note with a gift transaction of his/her own, thereby causing a payment transaction for this thank you message that contains a gift between the recipient and the processor.)
wherein the giver can view the thank you message remotely from the recipient so as to receive feedback on the gift (Erez: para.0029, para.0033 Fig.1, the giver and the recipient communicate through the system as shown in Fig. 1, the “remote” nature of the transactions performed above are evident in these paragraphs as well as the figure.).
However, Erez does not explicitly disclose providing a splash screen displaying a quick thank you message button and a customized thank you generation button to the recipient;
wherein selection of the quick thank you message button generates a quick thank you message from a template comprising at least one element of occasion based on content extracted from the gift message;
extracting information indicative of the giver of the gift and gift information from the received gift message, and information indicative of the gift from an online gift ordering application; Page 2U.S. Patent Application Serial No. 14/814,207Response Dated March 1, 2018Responsive to Office Action Dated December 1, 2017
generating the thank you message from a template comprising at least one element of occasion based content extracted from the gift message, the thank you message generated using the information indicative of the giver of the gift, the gift information, the information indicative of the gift;
wherein the information indicative of the giver of the gift is incorporated into the thank you message;
the transmission including a simulated envelope to hold and contain the thank you message.
Bryar discloses providing a splash screen displaying a quick thank you message button (system-generated) and a customized thank you generation button (custom-generated for all gifts) to the recipient (Bryar: Fig. 4G 491 and col.15 line 4-13 “Upon selecting menu item 491, the user may be provided with additional windows to configure how the text of the thank you note is generated … whether the thankyou note is system-generated, generated by the user but generic for all gifts, custom-generated by the user for each gift, and so on” additional windows is a splash screen, providing options for the thank you note, which includes a system generated message or a customized messaged.), 
wherein selection of the quick thank you message button generates a quick thank you message (Bryar: col.15 lines 5-10 “the user may be provided with additional windows to configure how the text of the thank you note is generated, whether the thankyou note is system-generated,” by selecting the system generated option, in menu 491 additional windows, the quick thank you message can be generated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez and Bryar in order to incorporate providing a splash screen displaying a quick thank you message button and a customized thank you generation button to the recipient, wherein selection of the quick thank you message button generates a quick thank you message.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving sender and recipient interactions while sending online gifts (Bryar: col.1 lines 5-45).
While Bryar discloses a quick thank you message (Bryar: Fig. 4G 491 and col.15 line 4-13), Erez-Bryar does not explicitly disclose wherein selection of the quick thank you message button generates a quick thank you message from a template comprising at least one element of occasion based on content extracted from the gift message;
extracting information indicative of the giver of the gift and gift information from the received gift message, and information indicative of the gift from an online gift ordering application; Page 2U.S. Patent Application Serial No. 14/814,207Response Dated March 1, 2018Responsive to Office Action Dated December 1, 2017
generating the thank you message from a template comprising at least one element of occasion based content extracted from the gift message, the thank you message generated using the information indicative of the giver of the gift, the gift information, the information indicative of the gift;
 wherein the information indicative of the giver of the gift is incorporated into the thank you message;
the transmission including a simulated envelope to hold and contain the thank you message.
Wolfe discloses extract information indicative of the gift from an online gift ordering application (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card.);
and gift information from the received gift message (Wolfe: para.0137, Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information)
the thank you message generated using the gratitude information (Wolfe: para.0286, the user can enter pictures, video, or a message), the information indicative of the giver of the gift (Wolfe: para.0286 the message is sent to the giver of the gift, therefore, this information is included), the gift information, and the information indicative of the gift (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information);
wherein the information indicative of the giver of the gift is incorporated into the thank you message (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information, the message is sent to the giver of the gift, therefore, this information is included).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar with Wolfe in order to incorporate extract information indicative of the gift from an online gift ordering application and generate a thank you message using the gratitude information, the information indicative of the giver of the gift, the gift information, and the information indicative of the gift; wherein the information indicative of the giver of the gift is incorporated into the thank you message.
One of ordinary skill in the art would have been motivated to combine and incorporate the thanking features in the disclosure of Wolfe because of the expected benefit of being able to incorporate gift information and create thank you messages beforehand as to not forget to thank the giver (Wolfe: para.0286, para.0275).
While Erez-Bryar-Wolfe discloses a quick thank you message (Bryar: Col.15 lines 4-13) and the information indicative of the giver of the gift in the gift message (Erez: para.0060 “For example, the buyer or gift sender name can be place in every message to the recipient and vice versa” and Fig.7 “Love, Paul”), and composing a thank you message (Erez: fig. 11), Erez-Wolfe does not explicitly disclose wherein selection of the quick thank you message button generates a quick thank you message from a template comprising at least one element of occasion based on content extracted from the gift message, and generating the thank you message from a template comprising at least one element of occasion based content extracted from the gift message and as a whole extract information indicative of the giver of the gift; the transmission including a simulated envelope to hold and contain the thank you message.
Boutcher teaches wherein generating a quick response message from a template comprising at least one element of occasion based on content extracted from the message (Boutcher: col. 8 lines 26-47 “For example, if the sender 102 transmits a message to his friend "Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response,… The application may also be capable of parsing keywords from the message to include an automated response to Such keywords based on the category of user. For example, if all messages pertaining to setting up a golf day are to be responded in the positive and to reaffirm time, place, and day, then certain words may be parsed from the first message and included in the response message as illustrated in FIG. 2B. … In this case, the automated response may provide “DID SOMEBODY SAY “GOLF”, I'M IN FOR [[INSERT PARSED [DAY], [TIME], [LOCATION]]].” an invitation to golf is extracted from the message, and used in the response template when generating the automated response.)
generating the response message from a template comprising at least one element of occasion based content extracted from the message (Boutcher: col. 8 lines 26-47 “For example, if the sender 102 transmits a message to his friend "Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response,… The application may also be capable of parsing keywords from the message to include an automated response to Such keywords based on the category of user. For example, if all messages pertaining to setting up a golf day are to be responded in the positive and to reaffirm time, place, and day, then certain words may be parsed from the first message and included in the response message as illustrated in FIG. 2B. … In this case, the automated response may provide “DID SOMEBODY SAY “GOLF”, I'M IN FOR [[INSERT PARSED [DAY], [TIME], [LOCATION]]].” an invitation to golf is extracted from the message, and used in the response template.) and 
extract information indicative of the sender (Boutcher col. 5 lines 32-37 “For example, if the sender 102 transmits a message to his friend “Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response, then the automated response application operating on the user's mobile station may be setup to identify the sender by a categorization parsing function.”); wherein the information indicative of the sender is incorporated into the response message (Boutcher: Fig. 1B 129 col.7 lines 45-48 “Examples of the additional actions performed by the SMS server 204 may include having the SMS server 204 perform an automatic response SMS message transmitted from the server 204 to the end user device 101.” as this response message is sent back to the sender, information indicative of the sender is incorporated into the response message.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe with Boutcher in order to incorporate wherein generating a quick response message from a template comprising at least one element of occasion based on content extracted from the message generating the response message from a template comprising at least one element of occasion based content extracted from the message; extract information indicative of the sender; wherein the information indicative of the sender is incorporated into the response message, and apply this technique to the gift message, the quick thank you message, and the thank you message of Erez-Bryar-Wolfe.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience from the incorporation of automated responses based on message context (Boutcher: col.8 lines 26-60).
However Erez-Bryar-Wolfe-Boutcher does not explicitly disclose the transmission including a simulated envelope to hold and contain the thank you message.
Tonnison discloses the transmission including a simulated envelope to hold and contain the message (Tonnison: Fig.5 and associated para.0130, para.0041 “The virtual email system is a unique email system that has the option of presenting an email in a virtual mail view, so that the email is first presented inside a virtual envelope displaying sender and recipient street addresses, e-stamp and e-sticker (e-sticker is optional), and when opened, the email is presented within a letter e-template selected by the sender with unique design and e-sticker (optional).” Tonnison shows in the e-commerce environment, a message can be contained in a virtual envelope as seen in Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe-Boutcher with Tonnison in order to incorporate the transmission including a simulated envelope to hold and contain the message, and apply this technique to that of a thank you message as disclosed in Erez.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of improved personalization of a message in the e-commerce environment (Tonnison: para.0041, para.0130).

Regarding Claim 2, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of claim 1 as set forth above.
Erez further discloses wherein the server further comprises an online gift ordering application for processing an order for the gift (Erez: para.0032 the buyer interface), and transmitting the gift message to the recipient computing device (Erez: abstract lines 8-9, para.0051, para.0052 lines 1-3).

Regarding Claim 4, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of claim 1 as set forth above.
Erez further discloses wherein the gift message includes a hyperlink (Erez: para.0050 last sentence, the message can include a link) that, when selected by the recipient, instructs the thank you message processing application to generate the GUI (Erez: para.0091 lines 7-10, Fig. 11:900,1102) to receive gratitude information from the recipient (Erez: para.0109).

As per claims 14 and 19, it does not teach or further define over the limitations in claim 4.  Therefore, claims 14 and 19 are rejected for the same reasons as set forth in claim 4.

Regarding Claim 6, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of claim 4 as set forth above.
Erez discloses wherein the hyperlink includes code such that, when selected, the hyperlink instructs the recipient computing device to launch a mobile application (Erez: para.0091 lines 7-10 and para.0051 lines 4-5) to communicate with the thank you message processing application to generate the GUI to receive user-supplied content from the recipient computing device (Erez: para.0051 lines 1-5 the recipient interface module is part of the gift transaction system, fig.2, and creates the gui for user input, para.0109), the gift message comprising an short messaging service (SMS) message (Erez: para.0050 line 7) or a multimedia messaging service (MMS) message, and the recipient computing device comprising a portable computing device (Erez: fig.14 and para.0033, client devices include a smart phone).

Regarding Claim 7, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of Claim 6 as set forth above.
Wolfe discloses wherein the gift message includes information indicative of the gift (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Boutcher with Wolfe in order to incorporate wherein the gift message includes information indicative of the gift.
 One of ordinary skill in the art would have been motivated to combine and incorporate the thanking features in the disclosure of Wolfe because of the expected benefit of being able to incorporate gift information and create thank you messages beforehand as to not forget to thank the giver (Wolfe: para.0286, para.0275).

Regarding Claim 8, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of Claim 1 as set forth above.
Erez further discloses the system of Claim 1, wherein the thank you message processing application is further executed to perform a financial transaction for the thank you message with the recipient computing device (Erez: para.0109 the recipients thank you note can include a gift transaction as well, which would induce a payment, para.0077 shows the charge per gift transaction).

As per claim 15, it does not teach or further define over the limitations of claim 8.  Therefore, claim 15 is rejected for the same reasons as set forth in claim 8.

Regarding Claim 9, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of Claim 1 as set forth above.
Erez further discloses the system of Claim 1, wherein the gift information comprises user-supplied content including at least one of audio content, textual content, photographic content, or video content associated with the gift (para.0049 lines 1-4 and Fig.7 “customize your card”).

Regarding Claim 10, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of Claim 1 as set forth above.
Erez further disclose wherein the gift information comprises occasion information associated with the gift (Fig. 7:702 the message preview “happy birthday”).
However Erez does not explicitly disclose wherein the gift information comprises occasion information extracted from the gift message associated with the gift and the information indicative of the gift, and include the occasion information, the gift information, and the information indicative of the gift in the thank you message.
Wolfe discloses include the gift information and the information indicative of the gift in the thank you message (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Boutcher further with Wolfe in order to incorporate include the gift information and the information indicative of the gift in the thank you message.
One of ordinary skill in the art would have been motivated to combine in order to provide a thank you note to a giver of a gift (para.0275).
However Erez-Wolfe does not explicitly disclose wherein the gift information comprises occasion information extracted from the gift message associated with the gift and the information indicative of the gift, and include the occasion information in the thank you message.
Boutcher further discloses the information comprises occasion information extracted from the message (Boutcher: col. 8 lines 26-47 “For example, if the sender 102 transmits a message to his friend "Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response,… The application may also be capable of parsing keywords from the message to include an automated response to Such keywords based on the category of user. For example, if all messages pertaining to setting up a golf day are to be responded in the positive and to reaffirm time, place, and day, then certain words may be parsed from the first message and included in the response message as illustrated in FIG. 2B” occasion information from the message and various other types of information is extracted.), and 
include the occasion information in the response message (Boutcher: col.8 lines 26-47 “In this case, the automated response may provide “DID SOMEBODY SAY “GOLF”, I'M IN FOR [[INSERT PARSED [DAY], [TIME], [LOCATION]]].”” the information extracted from the first message is than inserted into the template.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe with Boutcher in order to incorporate the information comprises occasion information extracted from the message and include the occasion information in the response message, and apply this technique to the gift message and the thank you message of Erez-Bryar-Wolfe.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience from the incorporation of automated responses based on message context (Boutcher: col.8 lines 26-60).

As per claims 16 and 20, it does not teach or further define over the limitations in claim 9.  Therefore, claims 16 and 20 are rejected for the same reasons as set forth in claim 9.

Regarding Claim 12, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of Claim 1 as set forth above.
Erez further discloses wherein the gift comprises an online gift (Erez: para.0036 lines 4-18).
However Erez does not explicitly disclose wherein the gift message further includes information indicative of the value of the gift.
Wolfe discloses wherein the gift message further includes information indicative of the value of the gift (Wolfe: Fig. 5c, para.0137 $75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe-Boutcher in order to incorporate wherein the gift message further includes information indicative of the value of the gift.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of the recipient being able to know how much money she can spend (Erez: para.0137).

Regarding Claim 13, Erez discloses a computerized method of thank you message generation that provides remote feedback on a gift, the method comprising: generating, using at least one processor executing instructions stored in a memory, a first graphical user interface (GUI) on a display of a recipient computing device, 
wherein the first graphical user interface displays information related to a recipient to receive a gift and a gift message from a giver of the gift (Erez: fig.9,10,11 element 900 and para.0033 line 1-3)to receive a gift and a gift message from a giver of the gift (Erez: para.0052, para.0105-para.0107, fig.9:902, through the GUI, the gift can be received and a multimedia message can also be rendererd); 
wherein the gift and the gift message are sent by the giver of the gift via a giver computing device using a second graphical user interface (GUI) (Erez: Fig.6:600 para.0099-para.0101, the giver sends the gift and message through a different GUI); 
wherein the gift message includes user-generated content (Erez: para.0048 and para.0049 “The gift greeting page/card can be personalized by a buyer, including personalized message, background, multimedia effects, pictures, photographs, animations, video clips, sound bites, or any combination thereof”);
providing, via the first GUI, an option to the recipient to edit the user-generated content and include the user-generated content in a thank you message (Erez: para.0060 “The reminder module 222 can allow the buyer or the recipient to personalize each message sent prior to sending.” shows messages between recipient and sender can be customized and para.0109, fig. 11 the recipient using this window can create a thank you note of his/her own and include various types of information. It is obvious that using this note page 1102, a user can customize the note, such as adding information from message from the sender of the gift.);
providing, via the first GUI, a splash screen displaying an option to generate a thank you message, the splash screen provided to the recipient to generate information to be sent to the giver of the gift (Erez: Fig.11:900,1102, para.0093, para.0109, the recipient is prompted to send a thank you note to the giver.), 
wherein selection of a customized thank you message option presents a plurality of visual formats on the first graphical user interface (GUI) to be selected (Erez: para.0109, “The recipient can customize the thank you note including responding with a gift transaction of his/her own”, para.0101 “The buyer interface 600 can include templates to customize the gift card section 614”); 
generating gratitude information to be included in the thank you message (Erez: para.0093, para.0109, the user types and/or enters text, video, photo, audio, a card or combination.); 
the thank you message generated using the gratitude information and the selected visual format (Erez: para.0109, “The recipient can customize the thank you note including responding with a gift transaction of his/her own”, para.0101 “The buyer interface 600 can include templates to customize the gift card section 614” para.0048 and para.0049 “The gift greeting page/card can be personalized by a buyer, including personalized message, background, multimedia effects, pictures, photographs, animations, video clips, sound bites, or any combination thereof”)
transmitting, using the processor, the thank you message to the giver computing device of the giver of the gift and present the thank you message via the selected visual format first graphical user interface (Erez: para.0094 the feedback alert includes the message, Erez: para.0109, “The recipient can customize the thank you note including responding with a gift transaction of his/her own”, para.0101 “The buyer interface 600 can include templates to customize the gift card section 614”), 
conducting a financial transaction between the processor and the recipient in order to provide payment for the thank you message from the recipient to the processor (Erez: para.0109 “FIG. 11 illustrates an example of the recipient interface 900 embedded in the merchant website 602 in a note page 1102. The note page 1102 can receive inputs from the recipient to denote a thank you note to the buyer for the gift. The recipient can customize the thank you note including responding with a gift transaction of his/her own. The thank you note can include text, video, photo, audio, formatted greeting card, or any combination thereof.” and para.0077-para.0078 shows that “The gift transaction system 200 includes a payment module 242. The payment module 242 is configured to charge fees associated with gift transactions. The payment module 242 can charge a premium fee per package sent from the buyer. The payment module 242 can charge a fee per gift transaction or up-sale transaction from the merchants via the merchant backend interface module 216. The payment module 242 can charge a fee from a payment processor service per gift transaction.” therefore it can clearly be seen that when composing a thank you note to the buyer of the initial gift, the recipient can customize the thank you note with a gift transaction of his/her own, thereby causing a payment transaction for this thank you message that contains a gift.); 
wherein the giver can view the thank you message remotely from the recipient so as to receive feedback on the gift (Erez: para.0029, para.0033 Fig.1, the giver and the recipient communicate through the system as shown in Fig. 1, the “remote” nature of the transactions performed above are evident in these paragraphs as well as the figure.).
However, Erez does not explicitly disclose providing, via the first GUI a splash screen displaying a quick thank you message button and a customized thank you generation button;
 wherein selection of the quick thank you message button generates a quick thank you message from a template comprising at least one element of occasion based on content extracted from the gift message
extracting, using a processor, information indicative of the giver of the gift and gift information from the received gift message, and information indicative of the gift from an online gift ordering application; 
generating, using a processor, the thank you message from a template comprising at least one element of occasion based content extracted from the gift message, the thank you message generated using the information indicative of the giver of the gift, the gift information, the information indicative of the gift, wherein the information indicative of the giver of the gift is incorporated into the thank you message; the transmission including a simulated envelope to hold and contain the thank you message. Page 2U.S. Patent Application Serial No. 14/814,207Response Dated March 1, 2018Responsive to Office Action Dated December 1, 2017
Bryar discloses providing, via the first GUI, a splash screen displaying a quick thank you message button (system-generated) and a customized thank you generation button (custom-generated for all gifts) to the recipient (Bryar: Fig. 4G 491 and col.15 line 4-13 “Upon selecting menu item 491, the user may be provided with additional windows to configure how the text of the thank you note is generated … whether the thankyou note is system-generated, generated by the user but generic for all gifts, custom-generated by the user for each gift, and so on”  additional windows is a splash screen, providing options for the thank you note, which includes a system generated message or a customized messaged.);
 wherein selection of the quick thank you message button generates a quick thank you message (Bryar: col.15 lines 5-10 “the user may be provided with additional windows to configure how the text of the thank you note is generated, whether the thankyou note is system-generated,” by selecting the system generated option,  in menu 491 additional windows, the quick thank you message can be generated.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez and Bryar in order to incorporate providing, via the first GUI a splash screen displaying a quick thank you message button and a customized thank you generation button; wherein selection of the quick thank you message button generates a quick thank you message.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving sender and recipient interactions while sending online gifts (Bryar: col.1 lines 5-45).
While Erez-Bryar discloses a quick thank you message (Bryar: Col.15 lines 4-13), Erez-Bryar does not explicitly disclose wherein selection of the quick thank you message button generates a quick thank you message from a template comprising at least one element of occasion based on content extracted from the gift message;
extracting, using a processor, information indicative of the giver of the gift and gift information from the received gift message, and information indicative of the gift from an online gift ordering application; 
Page 2U.S. Patent Application Serial No. 14/814,207Response Dated March 1, 2018Responsive to Office Action Dated December 1, 2017generating, using a processor, the thank you message from a template comprising at least one element of occasion based content extracted from the gift message, the thank you message generated using the information indicative of the giver of the gift, the gift information, the information indicative of the gift, wherein the information indicative of the giver of the gift is incorporated into the thank you message; the transmission including a simulated envelope to hold and contain the thank you message.
Wolfe discloses extract, using a processor, information indicative of the gift from an online gift ordering application (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card.);
and gift information from the received gift message (Wolfe: para.0137, Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information)
generate, using a processor, a thank you message using the gratitude information (Wolfe: para.0286, the user can enter pictures, video, or a message), the information indicative of the giver of the gift (Wolfe: para.0286 the message is sent to the giver of the gift, therefore, this information is included), the gift information, and the information indicative of the gift (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information);
wherein the information indicative of the giver of the gift is incorporated into the thank you message (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information, the message is sent to the giver of the gift, therefore, this information is included).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar with Wolfe in order to incorporate extract information indicative of the gift from an online gift ordering application and gift information from the received gift message and generate a thank you message using the gratitude information, the information indicative of the giver of the gift, the gift information, and the information indicative of the gift; wherein the information indicative of the giver of the gift is incorporated into the thank you message.
One of ordinary skill in the art would have been motivated to combine and incorporate the thanking features in the disclosure of Wolfe because of the expected benefit of being able to incorporate gift information and create thank you messages beforehand as to not forget to thank the giver (Wolfe: para.0286, para.0275).
While Erez-Bryar-Wolfe discloses a quick thank you message (Bryar: Col.15 lines 4-13) and the information indicative of the giver of the gift in the gift message (Erez: para.0060 “For example, the buyer or gift sender name can be place in every message to the recipient and vice versa” and Fig.7 “Love, Paul”), and composing a thank you message (Erez: fig. 11),  Erez-Wolfe does not explicitly disclose as a whole extract information indicative of the giver of the gift; generating, using a processor, the thank you message from a template comprising at least one element of occasion based content extracted from the gift message, 
Boutcher teaches wherein generating a quick response message from a template comprising at least one element of occasion based on content extracted from the message (Boutcher: col. 8 lines 26-47 “For example, if the sender 102 transmits a message to his friend "Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response,… The application may also be capable of parsing keywords from the message to include an automated response to Such keywords based on the category of user. For example, if all messages pertaining to setting up a golf day are to be responded in the positive and to reaffirm time, place, and day, then certain words may be parsed from the first message and included in the response message as illustrated in FIG. 2B. … In this case, the automated response may provide “DID SOMEBODY SAY “GOLF”, I'M IN FOR [[INSERT PARSED [DAY], [TIME], [LOCATION]]].” an an invitation to golf is extracted from the message, and used in the response template when generating the automated response.)
extract information indicative of the sender (Boutcher col. 5 lines 32-37 “For example, if the sender 102 transmits a message to his friend “Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response, then the automated response application operating on the user's mobile station may be setup to identify the sender by a categorization parsing function.”); 
generating, using the processor, the response message from a template comprising at least one element of occasion based content extracted from the message (Boutcher: col. 8 lines 26-47 “For example, if the sender 102 transmits a message to his friend "Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response,… The application may also be capable of parsing keywords from the message to include an automated response to Such keywords based on the category of user. For example, if all messages pertaining to setting up a golf day are to be responded in the positive and to reaffirm time, place, and day, then certain words may be parsed from the first message and included in the response message as illustrated in FIG. 2B. … In this case, the automated response may provide “DID SOMEBODY SAY “GOLF”, I'M IN FOR [[INSERT PARSED [DAY], [TIME], [LOCATION]]].” an invitation to golf is extracted from the message, and used in the response template.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe with Boutcher in order to incorporate wherein generating a quick response message from a template comprising at least one element of occasion based on content extracted from the message, generating, using the processor, the response message from a template comprising at least one element of occasion based content extracted from the message; extract information indicative of the sender, and apply this technique to the gift message and the thank you message of Erez-Bryar-Wolfe.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience from the incorporation of automated responses based on message context (Boutcher: col.8 lines 26-60).
However Erez-Bryar-Wolfe-Boutcher does not explicitly disclose the transmission including a simulated envelope to hold and contain the thank you message.
Tonnison discloses the transmission including a simulated envelope to hold and contain the message (Tonnison: Fig.5 and associated para.0130, para.0041 “The virtual email system is a unique email system that has the option of presenting an email in a virtual mail view, so that the email is first presented inside a virtual envelope displaying sender and recipient street addresses, e-stamp and e-sticker (e-sticker is optional), and when opened, the email is presented within a letter e-template selected by the sender with unique design and e-sticker (optional).” Tonnison shows in the e-commerce environment, a message can be contained in a virtual envelope as seen in Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe-Boutcher with Tonnison in order to incorporate the transmission including a simulated envelope to hold and contain the message, and apply this technique to that of a thank you message as disclosed in Erez.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of improved personalization of a message in the e-commerce environment (Tonnison: para.0041, para.0130).

Regarding Claim 17, Erez-Bryar-Wolfe-Boutcher discloses the system of Claim 13 as set forth above.
Erez further disclose wherein the gift information comprises occasion information associated with the gift (Fig. 7:702 the message preview “happy birthday”).
However Erez does not disclose that the occasion information was extracted from the gift message associated with the gift.
Boutcher discloses that the occasion information was extracted from the message (Boutcher: col. 8 lines 26-47 “For example, if the sender 102 transmits a message to his friend "Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response,… The application may also be capable of parsing keywords from the message to include an automated response to Such keywords based on the category of user. For example, if all messages pertaining to setting up a golf day are to be responded in the positive and to reaffirm time, place, and day, then certain words may be parsed from the first message and included in the response message as illustrated in FIG. 2B. … In this case, the automated response may provide “DID SOMEBODY SAY “GOLF”, I'M IN FOR [[INSERT PARSED [DAY], [TIME], [LOCATION]]].” an invitation to golf is extracted from the message, and used in the response template.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe with Boutcher in order to incorporate that the occasion information was extracted from the message, and apply this technique to the gift message associated with the gift and the thank you message of Erez-Bryar-Wolfe.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience from the incorporation of automated responses based on message context (Boutcher: col.8 lines 26-60).

Regarding Claim 18, Erez discloses a mobile application comprising: 
an instance of the mobile application stored in at least one non-transitory memory of a portable computing device operated by a recipient of a gift (para.0051 line 4-5 mobile phone application, para.0041 lines4-5, para.0033 line 9.  A phone application would be stored in the memory of the phone), the instance executed by at least one processor of the portable computing device to (para.0116 line 9 mobile telephone contains a processor which would execute the instance):
provide an option to send a thank you message, the splash screen provided to the recipient to generate information to be sent to the giver of the gift (Erez: Fig.11:900,1102, para.0093, para.0109, the recipient is prompted to send a thank you note to the giver.), 
wherein selection of an option for sending a customized thank you message presents a plurality of visual formats on the graphical user interface (GUI) to be selected (Erez: para.0109, “The recipient can customize the thank you note including responding with a gift transaction of his/her own”, para.0101 “The buyer interface 600 can include templates to customize the gift card section 614”);
the thank you message generated using the gratitude information and the selected visual format (Erez: para.0109, “The recipient can customize the thank you note including responding with a gift transaction of his/her own”, para.0101 “The buyer interface 600 can include templates to customize the gift card section 614” para.0048 and para.0049 “The gift greeting page/card can be personalized by a buyer, including personalized message, background, multimedia effects, pictures, photographs, animations, video clips, sound bites, or any combination thereof”)
generate a graphical user interface (GUI) on a display of the portable computing device (fig.9,10,11 element 900 and para.0033 line 1-3) to receive gratitude information directed to a giver of the gift (fig.4:410 para.0093 lines 5-7 para.0107) received via a gift message received by the recipient computing device (fig.9:902);
wherein the gift message includes user-generated content (Erez: para.0048 and para.0049 “The gift greeting page/card can be personalized by a buyer, including personalized message, background, multimedia effects, pictures, photographs, animations, video clips, sound bites, or any combination thereof”);
providing, via the first GUI, an option to the recipient to edit the user-generated content and include the user-generated content in a thank you message (Erez: para.0060 “The reminder module 222 can allow the buyer or the recipient to personalize each message sent prior to sending.” shows messages between recipient and sender can be customized and para.0109, fig. 11 the recipient using this window can create a thank you note of his/her own and include various types of information. It is obvious that using this note page 1102, a user can customize the note, such as adding information from message from the sender of the gift.);
transmit the thank you message to a giver computing device of the giver to be displayed in the selected visual format (Erez: para.0094 the feedback alert includes the message,  Erez: para.0109, “The recipient can customize the thank you note including responding with a gift transaction of his/her own”, para.0101 “The buyer interface 600 can include templates to customize the gift card section 614”);
conducting a financial transaction between the processor and the recipient in order to provide payment for the thank you message from the recipient to the processor (Erez: para.0109 “FIG. 11 illustrates an example of the recipient interface 900 embedded in the merchant website 602 in a note page 1102. The note page 1102 can receive inputs from the recipient to denote a thank you note to the buyer for the gift. The recipient can customize the thank you note including responding with a gift transaction of his/her own. The thank you note can include text, video, photo, audio, formatted greeting card, or any combination thereof.” and para.0077-para.0078 shows that “The gift transaction system 200 includes a payment module 242. The payment module 242 is configured to charge fees associated with gift transactions. The payment module 242 can charge a premium fee per package sent from the buyer. The payment module 242 can charge a fee per gift transaction or up-sale transaction from the merchants via the merchant backend interface module 216. The payment module 242 can charge a fee from a payment processor service per gift transaction.” therefore it can clearly be seen that when composing a thank you note to the buyer of the initial gift, the recipient can customize the thank you note with a gift transaction of his/her own, thereby causing a payment transaction for this thank you message that contains a gift.); 
wherein the giver can view the thank you message remotely from the recipient so as to receive feedback on the gift (Erez: para.0029, para.0033 Fig.1, the giver and the recipient communicate through the system as shown in Fig. 1, the “remote” nature of the transactions performed above are evident in these paragraphs as well as the figure.).
However Erez does not explicitly disclose extract gift information from the gift message and information indicative of the gift from the received gift message and 
provide a quick thank you message button and a customized thank you generation button; 
wherein selection of the quick thank you message button generates a quick thank you message from a template comprising at least one element of occasion based on content extracted from the gift message;
generate a thank you message from a template comprising at least one element of occasion based content extracted from the gift message, the thank you message generated using the gift information, and information indicative of the gift; wherein the information indicative of the giver of the gift is incorporated into the thank you message; the transmission including a simulated envelope to hold and contain the thank you message.
Bryar discloses provide a quick thank you message button (system-generated) and a customized thank you generation button (custom-generated by the user for each gift) (Bryar: Fig. 4G 491 and col.15 line 4-13 “Upon selecting menu item 491, the user may be provided with additional windows to configure how the text of the thank you note is generated … whether the thankyou note is system-generated, generated by the user but generic for all gifts, custom-generated by the user for each gift, and so on”  additional windows is a splash screen, providing options for the thank you note, which includes a system generated message or a customized messaged.), 
wherein selection of the quick thank you message button generates a quick thank you message (Bryar: col.15 lines 5-10 “the user may be provided with additional windows to configure how the text of the thank you note is generated, whether the thankyou note is system-generated,” by selecting the system generated option,  in menu 491 additional windows, the quick thank you message can be generated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez and Bryar in order to incorporate provide a quick thank you message button and a customized thank you generation button; wherein selection of the quick thank you message button generates a quick thank you message.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving sender and recipient interactions while sending online gifts (Bryar: col.1 lines 5-45).
While Erez-Bryar discloses a quick thank you message (Bryar: Col.15 lines 4-13). Erez-Bryar does not explicitly disclose wherein selection of the quick thank you message button generates a quick thank you message from a template comprising at least one element of occasion based on content extracted from the gift message;
extract gift information from the gift message and information indicative of the gift from the received gift message and 
generate a thank you message from a template comprising at least one element of occasion based content extracted from the gift message, the thank you message generated using the gift information, and information indicative of the gift; wherein the information indicative of the giver of the gift is incorporated into the thank you message; wherein the information indicative of the giver of the gift is incorporated into the thank you message; the transmission including a simulated envelope to hold and contain the thank you message.
Wolfe discloses extract information indicative of the gift from an online gift ordering application (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card.);
and gift information from the received gift message (Wolfe: para.0137, Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information);
generate a thank you message using the gratitude information (Wolfe: para.0286, the user can enter pictures, video, or a message), the information indicative of the giver of the gift (Wolfe: para.0286 the message is sent to the giver of the gift, therefore, this information is included), the gift information, and the information indicative of the gift (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information);
wherein the information indicative of the giver of the gift is incorporated into the thank you message (Wolfe: para.0172-para.0174 the system can obtain information regarding the gift that is sent to the user, and also obtain information regarding what was purchased using a gifted gift card. para.0286, a thank you message can be created using this information, the message is sent to the giver of the gift, therefore, this information is included).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar with Wolfe in order to incorporate extract information indicative of the gift from an online gift ordering application, and gift information from the received gift message and generate a thank you message using the gratitude information, the information indicative of the giver of the gift, the gift information, and the information indicative of the gift.
One of ordinary skill in the art would have been motivated to combine and incorporate the thanking features in the disclosure of Wolfe because of the expected benefit of being able to incorporate gift information and create thank you messages beforehand as to not forget to thank the giver (Wolfe: para.0286, para.0275).
While Erez-Bryar-Wolfe discloses a quick thank you message (Bryar: Col.15 lines 4-13) and the information indicative of the giver of the gift in the gift message (Erez: para.0060 “For example, the buyer or gift sender name can be place in every message to the recipient and vice versa” and Fig.7 “Love, Paul”), and composing a thank you message (Erez: fig. 11),  Erez-Wolfe does not explicitly disclose as a whole extract information indicative of the giver of the gift; generate a thank you message from a template comprising at least one element of occasion based content extracted from the gift message; the transmission including a simulated envelope to hold and contain the thank you message.
Boutcher teaches wherein generating a quick response message from a template comprising at least one element of occasion based on content extracted from the message (Boutcher: col. 8 lines 26-47 “For example, if the sender 102 transmits a message to his friend "Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response,… The application may also be capable of parsing keywords from the message to include an automated response to Such keywords based on the category of user. For example, if all messages pertaining to setting up a golf day are to be responded in the positive and to reaffirm time, place, and day, then certain words may be parsed from the first message and included in the response message as illustrated in FIG. 2B. … In this case, the automated response may provide “DID SOMEBODY SAY “GOLF”, I'M IN FOR [[INSERT PARSED [DAY], [TIME], [LOCATION]]].” an an invitation to golf is extracted from the message, and used in the response template when generating the automated response.)
extract information indicative of the sender (Boutcher col. 5 lines 32-37 “For example, if the sender 102 transmits a message to his friend “Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response, then the automated response application operating on the user's mobile station may be setup to identify the sender by a categorization parsing function.”);
generating the response message from a template comprising at least one element of occasion based content extracted from the message (Boutcher: col. 8 lines 26-47 “For example, if the sender 102 transmits a message to his friend "Hey Jeff do you want to join the gang for golf at 7am Friday'?' Soliciting a response,… The application may also be capable of parsing keywords from the message to include an automated response to Such keywords based on the category of user. For example, if all messages pertaining to setting up a golf day are to be responded in the positive and to reaffirm time, place, and day, then certain words may be parsed from the first message and included in the response message as illustrated in FIG. 2B. … In this case, the automated response may provide “DID SOMEBODY SAY “GOLF”, I'M IN FOR [[INSERT PARSED [DAY], [TIME], [LOCATION]]].” an invitation to golf is extracted from the message, and used in the response template.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe with Boutcher in order to incorporate wherein generating a quick response message from a template comprising at least one element of occasion based on content extracted from the message generating the response message from a template comprising at least one element of occasion based content extracted from the message, extract information indicative of the sender, generating the response message from a template comprising at least one element of occasion based content extracted from the message and apply this technique to the gift message and the thank you message of Erez-Bryar-Wolfe.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience from the incorporation of automated responses based on message context (Boutcher: col.8 lines 26-60).
However Erez-Bryar-Wolfe-Boutcher does not explicitly disclose the transmission including a simulated envelope to hold and contain the thank you message.
Tonnison discloses the transmission including a simulated envelope to hold and contain the message (Tonnison: Fig.5 and associated para.0130, para.0041 “The virtual email system is a unique email system that has the option of presenting an email in a virtual mail view, so that the email is first presented inside a virtual envelope displaying sender and recipient street addresses, e-stamp and e-sticker (e-sticker is optional), and when opened, the email is presented within a letter e-template selected by the sender with unique design and e-sticker (optional).” Tonnison shows in the e-commerce environment, a message can be contained in a virtual envelope as seen in Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Erez-Bryar-Wolfe-Boutcher with Tonnison in order to incorporate the transmission including a simulated envelope to hold and contain the message, and apply this technique to that of a thank you message as disclosed in Erez.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of improved personalization of a message in the e-commerce environment (Tonnison: para.0041, para.0130).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Erez et al. (hereinafter Erez US 2014/0207659 A1) in view of Bryar et al. (hereinafter Bryar, US 7,831,439 B1) further in view of Wolfe et al. (hereinafter Wolfe, US 2014/0258055 A1) further in view of Boutcher et al (hereinafter Boutcher, US 9,294,890 B1) further in view of Tonnison et al. (hereinafter Tonnison, US 2009/0292595 A1) further in view of Oghittu (US 2013/0226728 A1).
Regarding Claim 3, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of claim 1 as set forth above.
However Erez does not explicitly disclose wherein the server is further executed to: obtain the gratitude information from a merchant server managed by a merchant sponsoring the gift purchased by the giver, the merchant server processing the transaction for, and facilitating transmission of the gift message to the recipient computing device; and 
transmit the generated thank you message the merchant server, 
wherein the merchant server transmits the thank you message to the giver computing device.
Oghittu discloses obtain the gratitude information from a merchant server managed by a merchant sponsoring the gift purchased by the giver (Oghittu: Fig.1 separate merchant and message delivery servers, Fig.2:12 merchant server, Fig.2:16 message delivery server, para.0041 lines 1-3, para.0033 lines 13-16 the recipient can send a reply through this service, para.0064 lines 5-7 the message can be recorded through the merchant server, which is then received by the message delivery server from the merchant in para.0064 line 7 in the same way the original gift message is recorded), the merchant server processing the transaction for (Oghittu: para.0037 lines 6-7), and facilitating transmission of the gift message to the recipient computing device (Oghittu: para.0042 the URL for the gift message to the recipient); and 
transmit the generated thank you message the merchant server (Oghittu: para.0064 line 2-4 , message access code is received  by the merchant from the message delivery server in for the message access code to be sent through the merchant server),
wherein the merchant server transmits the thank you message to the giver computing device (Oghittu: para.0064 lines 1-4, the message access code for accessing the personalized message is sent through the merchant server).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Erez-Bryar-Wolfe-Boutcher-Tonnison and Oghittu in order to obtain the gratitude information from merchant server, transmit the thank you message to the merchant server wherein the merchant server transmit the thank you message to the giver.
One of ordinary skill in the art would have been motivated in order to provide existing online merchants with a personalized message delivery service which would be seamlessly integrated into their ordering system (Oghittu: para.0036 lines 4-11).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Erez et al. (hereinafter Erez US 2014/0207659 A1) in view of Bryar et al. (hereinafter Bryar, US 7,831,439 B1) in view of Wolfe et al. (hereinafter Wolfe, US 2014/0258055 A1) further in view of Boutcher et al (hereinafter Boutcher, US 9,294,890 B1) further in view of Tonnison et al. (hereinafter Tonnison, US 2009/0292595 A1) further in view of White et al. (hereinafter White, US 2014/0074704 A1). 
Regarding Claim 5, Erez-Bryar-Wolfe-Boutcher-Tonnison discloses the system of Claim 4 as set forth above.
Erez further discloses the gift message comprising an email message (Erez: para.0052 line 3, para.0050 line 6).
However Erez does not explicitly disclose wherein the gift message comprises an applet that, when the hyperlink is selected, communicates with the thank you message processing application to generate the GUI to receive the gratitude information from the recipient computing device. 
White discloses wherein the gift message comprises an applet (White: fig.5:500 is the gift message, Fig. 5:522, para.0065 lines 2-3, button control is the applet, containing a link) that, when the hyperlink is selected (White: para.0065 line 5), communicates with the thank you message processing application (White: para.0065 line 1, prepaid instrument provider server) to generate the GUI (White: fig.6:602) to receive the gratitude information from the recipient computing device (White: para.0065 lines 7-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Erez-Bryar-Wolfe-Boutcher-Tonnison and White in order to incorporate an applet that communicates, when the hyperlink is selected, with the thank you message processing application to generate a GUI to receive gratitude information.
One of ordinary skill in the art would have been motivated to combine in order to allow the user to thank the giver using the applet (White: para.0065 lines 4-5).

Conclusion
1) Anantharaju et al. US 2016/0232482 A1 Method and System for Enterprise Marketplace Including Notification Services.  Please see Fig. 4 and para.0087-para.0095 that shows the gift giving system.
2) Aliaga et al. US 2013/0117150 A1 Method for Facilitating Gift Giving. See para.0035 that shows thank you messaging in response to a gift.
3) Blatchley et al. US 2014/0019238 A1 Tracking, Managing, Suggesting and Confirming Receipt of Gifts. See para.0009 that shows thank you cards in response to a gift.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUI H KIM/             Examiner, Art Unit 2453   


/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453